Citation Nr: 1710300	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  15-17 065 	)	DATE
	)
	)

On appeal  from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial rating in excess of 60 percent for service connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to a service connected disability


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which originally denied service connection for PTSD and entitlement to a TDIU.  During the pendency of the appeal, in a November 2011 rating decision, the Veteran's was granted service connection for PTSD, at 60 percent disabling, and again denied entitlement to a TDIU.  The Veteran contends that he is entitled to an initial rating in excess of 60 percent for his PTSD and a TDIU.

The Veteran appeared at a September 2016 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record. 


FINDINGS OF FACT

1. The Veteran had mild PTSD prior to service.

2. The Veteran's post-service PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

2. The evidence establishes that the Veteran's service connected disability does not preclude him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent for PTSD have not been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a TDIU have not been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for PTSD arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in July 2006.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

The record does not indicate that the RO provided the Veteran with the requisite notice prior to the initial adjudication of the Veteran's claim for a TDIU.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1).  However, defective notice is not prejudicial if (1) the veteran demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  A July 2016 Statement of the Case provided the Veteran with the pertinent laws and regulations, including provisions relating to the elements of a service connection claim, the Veteran's responsibility to present and support a claim for disability benefits, and VA's duty to assist the Veteran in obtaining evidence.   Furthermore, throughout the pendency of this appeal, the Veteran was represented by an accredited attorney.  Based on the above, the Board finds that a reasonable person could be expected to understand what was needed with regard to a claim for a TDIU.  See Sanders, 487 F.3d at 889.  

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Two VA examinations, in July 2011 and June 2014, were scheduled in connection with the current claim.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in November 2015.  The purpose of this remand was to schedule the Veteran for a hearing before a VLJ.  Upon remand, the Veteran was scheduled and attended a September 2016 hearing before the undersigned VLJ.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in September 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his PTSD and unemployability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

V. Legal Criteria for PTSD specifically

The Veteran's PTSD is currently rated as 70 percent disabling under Diagnostic Code 9411, with a 10 percent reduction for his PTSD that preexisted his military service.

Under this diagnostic code, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442  (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

VI. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

PTSD

Pursuant to the November 2011 rating decision, the Veteran was granted an evaluation of 60 percent for his PTSD, which existed prior to his military service and was permanently worsened as a result of his service.  As discussed further below, prior to the military, the Veteran's PTSD is considered 10 percent disabling due to childhood sexual trauma.  Following the Veteran's military discharge, his PTSD was shown to warrant a 70 percent rating. Since the preservice percentage is always deducted before assigning any service connected evaluation less than 100 percent, the Veteran was granted a 60 percent rating for his PTSD.  The Veteran contends that he is entitled to an initial rating in excess of 60 percent for his PTSD as he believes that his PTSD warrants a rating in excess of 70 percent and his preservice disability should be evaluated at 0 percent disabling.  

The Board finds, for the reasons noted below, that a rating in excess of 60 percent is not warranted for any period on appeal.  In making this determination, the Board has considered the entire claims file, to include the history of the Veteran's disability, the clinical records, the Veteran's reported symptoms, the statements of the Veteran, and his VA examinations.

The Veteran was diagnosed with PTSD in July 2005 and subsequently participated in a nine month PTSD treatment program that concluded in March 2006.  Following completion of the treatment program the Veteran attended monthly alumni group meetings. Throughout the record the Veteran reports constant thoughts of his childhood abuse, leaving him unable to concentrate on tasks at hand.  

Regarding the Veteran's preexisting PTSD, the Board finds that his PTSD was 10 percent disabling prior to joining the military.  The July 2011 examiner stated that the Veteran's PTSD preexisted his military service and was aggravated on active duty due to the stressors inherent of military life.  In March 2013, a vocational rehabilitation expert stated that the Veteran was able to "block out" the memories of his childhood trauma to a large extent, but did not state that he was able to completely block out these memories.  Although the Veteran contends that his PTSD warrants a 0 percent rating prior to his military service, he stated during his June 2014 VA examination that after his childhood trauma, but before joining the military, he could not function and had a problem adjusting around people.  The Veteran reported that as he got older it got worse.  Furthermore, the Veteran reported that his major difficulty in the military was adjustment issues.  Therefore, it is evident from the record, specifically the continuity of the Veteran's PTSD symptoms before and during service, that the Veteran's PTSD warrants a 10 percent rating prior to service and is appropriately deducted from his post-service PTSD rating of 70 percent disabling.

In February 2008, the Veteran requested a VA letter to be submitted on his behalf from a VA social worker from the trauma recovery program that he participated in.  The social worker stated that the Veteran displays arousal symptoms such as irritability, poor sleep, difficulty concentrating, and being watchful and on guard.  The Veteran stated that he systematically plans escape routes from buildings he is in and is uncomfortable when he is facing away from the door.  He reported incidents of verbal aggression in the community and in his home.  The social worker stated that the Veteran's PTSD significantly interferes with his ability to interact with others and adversely affects his general life functioning.  The social worker concluded that the Veteran has many positive qualities and the drive to better himself and his life, including his consciousness to remain sober, participating in computer literacy courses to expand his knowledge, and participation in trauma-focused treatment with moderate success.  Although the Veteran has learned coping skills that allow him to manage his behavior, the social worker stated that this takes a tremendous degree of effort from the Veteran and significant support from his treatment providers. 

In August 2008 the Veteran reported an experience of verbal aggression with school staff while registering for classes.  The Veteran indicated that he may not return to that office to avoid another conflict and acknowledged the apparent consequences of not returning to school to register.  The Veteran stated that situations like this happen frequently and prompt him to conclude that he should avoid stressful situations. 

In July 2011 the Veteran underwent a VA examination for his PTSD.  The examiner noted that the frequency of the Veteran's PTSD symptoms is daily, the severity has been more than moderate, and the duration of his symptoms have been constant.  The examiner further stated that the Veteran has deficiencies in most areas when considering his PTSD. 

In June 2014, the Veteran underwent another PTSD VA examination.  The examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran stated he spends his time watching television, cooking, and cleaning the house.  Although he spends most of his time at home, the Veteran reported sometimes going out to eat in restaurants.  The Veteran stated that he stopped going to the movies because he does not have the urge to do so.  The Veteran acknowledged that he does not think he has any psychiatric problems at the time of the examination, other than "a little depression."  The examiner stated that the Veteran does not meet the full criteria of PTSD and only experiences recurrent, involuntary, intrusive, and distressing memories of the traumatic events, depressed mood, and chronic sleep impairment.  The Veteran denied suicidal and homicidal ideations, hallucinations (the Veteran sometimes has visions of his childhood traumatic event), and delusions.  The examiner concluded that the Veteran has minimal symptoms of PTSD and the symptoms he does have do not prevent him from working.

In a January 2016 psychology consultation note, completed by a psychologist that evaluated the Veteran and performed an extensive and detailed review of the Veteran's record, the Veteran demonstrated good grooming and hygiene and was neatly dressed.  The Veteran denied any current suicidal or homicidal ideation, intent, or plan.  He presented with linear and goal-directed thought content and process, clear and coherent speech, and engaged in a responsive and consistent manner with the writer.  The Veteran did not display any psychotic symptoms, OCD behaviors, current major depressive episode, or evidence of hypo/manic episodes.  However, the examiner pointed out discrepancies with the Veteran's responses as they were incongruent with clinical impressions and observations.  (The Veteran stated that his current level of emotional distress about his childhood trauma was in the 90s, out of 100, which directly contradicts the substantial improvements the Veteran has made in his behavioral health treatment and services.)  The psychologist stated that the Veteran's current primary symptoms include intermittent low mood, intrusive thoughts and memories about the trauma, some concentration difficulty, and some cognitive distortions about himself and others.  Moreover, the Veteran reported long-standing difficulty in forming close and meaningful relationship.  However, the Veteran does engage in sexual activity with prostitutes and has lived with his sister and nephew for an extended period of time.  Additionally, at the end of the appointment, the Veteran acknowledged that someone informed his attorney that he should continue to participate in mental health treatment as it may impact his VA compensation and pension.

The Board finds that the Veteran's PTSD symptoms most closely approximate those warranting a 70 percent rating under Diagnostic Code 9411.  The record does not demonstrate that the Veteran's PTSD results in total occupational and social impairment.  The Board recognizes that the Veteran's PTSD does result in some occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood due to depression, impaired impulse control, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  Thereby, the Veteran's PTSD warrants a 70 percent rating and no higher.  As discussed above, the Veteran's PTSD is considered to be mild upon entering military service, therefore reducing 10 percent from the Veteran's 70 percent evaluation.  The Board therefore continues the Veteran's 60 percent service connected rating for PTSD.

A higher rating is not warranted in this matter as the evidence does not demonstrate that the Veteran experiences total occupational and social impairment.  The Veteran has denied persistent delusions or hallucinations and suicidal or homicidal plans or ideations.  The Veteran has shown that he is able to perform activities of daily living, such as maintenance of minimal personal hygiene, has linear and coherent thought process and communication, and has maintained family relationships.  Thereby, a 100 percent rating is not warranted.

The Veteran's PTSD is continued as 60 percent disabling.

TDIU

The Board finds that the Veteran's service connected disability (PTSD) does not preclude him from securing or following a substantially gainful occupation. 
A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b).  

The Veteran asserts that he is unemployable as a direct result of his PTSD.  Specifically, the Veteran contends that he is unable to obtain or maintain employment due to his PTSD symptoms including poor concentration, impaired sleep, difficulty cooperating with supervisors and colleagues, and trouble interacting with the general public.

In a June 1997 treatment note, a vocational rehabilitation specialist stated that the Veteran has not made any efforts to find employment on his own and documented that he failed to report to work for his last day because he was angry and depressed. 

As discussed above, in a February 2008 letter, a VA social worker from the Veteran's trauma recovery program stated that the Veteran has irritability, poor sleep, difficulty concentrating, being watchful and on guard, systematically plans escape routes from buildings he is in and is uncomfortable when he is facing away from the door.  He reported incidents of verbal aggression and the social worker stated that the Veteran's PTSD significantly interferes with his ability to interact with others and adversely affects his general life functioning.  The social worker concluded that the Veteran has many positive qualities and the drive to better himself and his life, including his consciousness to remain sober, participating in computer literacy courses to expand his knowledge, and participation in trauma-focused treatment with moderate success.  Although the Veteran has learned coping skills that allow him to manage his behavior, the social worker stated that this takes a tremendous degree of effort from the Veteran and significant support from his treatment providers.

The July 2011 examination report, as discussed above, stated that the Veteran is unable to perform substantially gainful activity as a result of both his physical and mental disabilities.  Specifically, the examiner stated that the Veteran "cannot return at this time to a gainful activity, mainly because of problems of concentration, attention, low energy level, as previously mentioned the combination of physical and mental conditions."  The examiner noted that it would be speculative to distinguish the symptomatology of the Veteran's conditions as they affect his employability.  The examiner did not state that the Veteran is unemployable strictly due to the Veteran's PTSD.  As discussed further below, non-service connected disabilities cannot be considered for a TDIU.  See 38 C.F.R. § 4.19.  

In March 2013, the Veteran submitted a report secured from a vocational rehabilitation counselor/life care planner that was generated after an in home interview at the Veteran's attorney's request.  Regarding any employment skills, the counselor stated that the Veteran is able to use a computer but is limited in his typing abilities.  Also, the Veteran stated that his nerves bother him when he is at the computer. The counselor reported that the Veteran has no transferable skills from past employment.  As it relates to his PTSD, the Veteran discussed his constant, intrusive thoughts that affect his ability to function.  The Veteran noted that he averages about three hours of sleep a night.  The Veteran stated that his group therapy has allowed him an outlet to express himself and helps him cope, although it does not diminish the frequency or intensity of his intrusive thoughts.  The counselor concluded that the overriding barrier to the Veteran's employment is his PTSD.  She concluded that it is his PTSD and the associated symptoms that the Veteran experiences that cause him to be unable to function and be employed.  The counselor noted that the Veteran has had problems holding a job and getting along with co-workers and supervisors since he returned to civilian life and it is her opinion that his PTSD is the reason he cannot work.

However, in June 2014, the Veteran underwent a VA examination where his PTSD was noted to be minimal.  The Veteran stated that he believed that he does not have any current psychiatric problems, other than depression.  In fact, as discussed above, the examiner opined that the Veteran does not meet the full criteria of PTSD and only has minimal PTSD symptoms.  As a result of the Veteran having a very minimal job history, the examiner noted that it is understandable that the Veteran would have a difficult time finding work due to having virtually no job skills and chronic medical problems such as arthritis and diabetes.  However, although the examiner noted that it is difficult to assess the Veteran's current level of occupational and social impairment, the examiner concluded that it is less likely than not that the Veteran is unable to secure a job as a result of his service connected PTSD.  

Additionally, an addendum to the January 2016 psychology consultation note was added to the record after a consultation with another psychologist occurred.  The consulted psychologist stated that there is no basis for a trauma diagnosis at all as the Veteran did not experience a trauma, does not report any trauma-related symptoms, has no impact on his life as a result of his childhood behaviors, and is currently managing his life as he chooses to.  The psychologist further noted that the Veteran has created a stable and drug-free living situation and has chosen not to work for many years.

During the Veteran's September 2016 hearing before the undersigned VLJ, the Veteran discussed the impacts of his age and non-service connected disabilities on his life and employability and on-service connected disabilities.  However, the Veteran's age is not to be considered when determining entitlement to a TDIU.  See 38 C.F.R. § 4.19. 

The record states that the Veteran retired on disability benefits from the SSA.  Review of the Veteran's Social Security disability determination file indicates that the Veteran was determined to be disabled under the rules of that agency due to a severe combination of impairments, including diabetes, various skin conditions, hepatitis C, obesity, osteoarthritis, personality disorder, depression, and PTSD.  However, aside from the Veteran's PTSD, the remaining conditions are not service connected and are thereby not considered relevant for the determination of whether or not a TDIU is warranted. (Neither non-service-connected disabilities nor advancing age may be considered for a TDIU.  38 C.F.R. § 4.19.)

The Veteran reported that he attended a vocational high school where he studied carpentry, but left after completing the tenth grade.  He later earned his GED.  The Veteran completed approximately 60 credits at a community college from 1980 to 2012 but did not earn an Associate's Degree. He reported that he started many classes that he later dropped due to the inability to focus sufficiently.  

The Veteran reports that he last worked in 2003 as a stock clerk for the Christmas season.  However, he was told after one week that the store had brought in too many people and was let go.  From late 2002 until 2003, the Veteran was employed as a dishwasher but had to leave this position due to transportation complications.  Earlier in 2002 the Veteran was seasonally employed in park maintenance.  From 2001 to 2002 the Veteran worked in food preparation but was later laid off.  Prior to this, the last permanent job the Veteran held was in 1997 for 2 years as a dishwasher.  He was ultimately fired and accused the Union of causing his termination.  The Veteran also held several other short term positions as a dishwasher, worker in a Veterans' cemetery, and laborer.

The Veteran stated that after losing his job in 2003 "he isn't sure why he hasn't worked since then."  He reported that he was looking for work and was interested in cooking and in starting a business.  It is not clear from the record whether the Veteran became unemployed from each job directly as a result of his PTSD but stated in his September 2016 hearing that his anger issues with supervisors resulted in being fired.  However, in an April 2008 treatment note, the Veteran stated that he is willing to work in order to participate fully in a substance abuse treatment program for housing purposes. 

The Board acknowledges that the Veteran's PTSD may limit his ability to obtain employment; however, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Although the Veteran has not been employed recently, he has stated that he is not sure why he has not worked and is willing to obtain employment.  The evidence does not show that the Veteran cannot perform the acts required by employment due to his service connected disability.

The Board acknowledges that the evidence is in conflict as to whether the Veteran is employable.  However, the Board finds the VA examinations and treatment records stating and supporting the conclusion that the Veteran's PTSD alone does not render him unemployable more probative than the vocational report. In January 2016, the Veteran was not exhibiting any emotional distress.  In his most recent VA examination in June 2014, the Veteran stated that he does not believe he has any current psychiatric problems, other than depression, and only exhibits recurrent distressing memories and sleep disturbance.  The examiner concluded that the Veteran's minimal PTSD symptoms do not prevent him from working.  It appears that the vocational report is less consistent with the Veteran's treatment records showing his determination to obtain a higher education (the Veteran spent over twenty years in school), stay sober, and willingness to work.  Additionally, the report does not discuss jobs that the Veteran may be able to obtain; instead, it only discusses jobs that he could perform with his other non-service connected conditions. 

The determination of whether a veteran is employable is a legal determination, rather than a medical determination.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner.").  Therefore, the Board has the ultimate authority to decide whether or not the Veteran is employable and finds that entitlement to a TDIU is not warranted. 

Other Considerations

Additionally, the Board has considered the possibility of staged ratings under Fenderson, but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Although the Veteran's symptoms have fluctuated during the period on appeal, the evidence does not demonstrate separate, distinct time periods where the Veteran's symptoms would warrant a rating in excess of 60 percent.

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD. 
The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for PTSD.  Hence, referral for consideration of an extraschedular rating for either period of time discussed above is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


ORDER

1. Entitlement to an initial rating in excess of 60 percent for service connected posttraumatic stress disorder (PTSD) is denied.

2. Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


